NUMBER 13-11-00296-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT
OF TEXAS
 
CORPUS CHRISTI - EDINBURG
                                                        
             
 
IN RE JERRY RAY
MERCER
            
                                                         
 
On Petition for Writ
of Mandamus and
Motion for Emergency
Stay/Relief.
                                            
                         
 
MEMORANDUM OPINION
 
Before Justices Garza,
Vela and Perkes
Memorandum Opinion Per
Curiam
 
Relator,
Jerry Ray Mercer, has filed a petition for writ of mandamus alleging that the
Honorable Randy M. Clapp, presiding judge of the 329th Judicial District Court of
Wharton County, Texas, abused his discretion by rendering an order on April 27,
2011, granting in part a motion to compel filed by real party in interest,
Maxim Production Co., Inc., and requiring relator to produce his tax returns
for the years 2004, 2005, 2006, 2007, and 2008.  Relator has also filed a
“Motion for Emergency Stay/Relief” in which he asks that this Court impose a
stay on the underlying proceedings, trial court cause number 44,438.
Having reviewed and fully considered
relator’s petition and motion, this Court is of the opinion that relator has
not shown himself entitled to the relief requested and that the petition and
motion should be denied.  Accordingly, relator’s petition for writ of mandamus and
motion for emergency stay are DENIED.
 
                                                                                                PER
CURIAM
 
Delivered
and filed the
10th
day of May, 2011.